Citation Nr: 0900578	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-17 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for internal 
derangement, a fractured tibial sesamoid and post-traumatic 
arthralgia, status post arthroplasty, osteotomy, 
and excision, claimed to be the result of a right foot 
shrapnel wound (hereafter "right foot disability").  

2.  Entitlement to an initial rating higher than 10 percent 
for neuroma from the right foot shrapnel wound, status post 
excision (hereafter "SFW").

3.  Entitlement to a temporary 100 percent rating from May 
28, 2004 to August 2, 2004, under 38 C.F.R. § 4.30, for 
convalescence following surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied the veteran's claim for service connection for 
internal derangement, a fractured tibial sesamoid and post-
traumatic arthralgia, status post arthroplasty, osteotomy, 
and excision, which he alleges is the result of a right foot 
shrapnel wound he sustained in the military.  However, the RO 
granted his claim for service connection for neuroma from the 
shrapnel wound, status post excision, and assigned an initial 
0 percent (i.e., noncompensable) rating retroactively 
effective from August 17, 2004, the date of receipt of his 
most recent claim.  He initiated an appeal for a higher 
rating for the SFW (neuroma).  See Fenderson v. West, 12 
Vet. App. 119 (1999).  And in June 2006, during the pendency 
of his appeal, the RO increased the rating to 10 percent with 
the same retroactive effective date of August 17, 2004.  He 
has since continued to appeal, filing a timely substantive 
appeal (VA Form 9) requesting an even higher rating.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  He also has 
continued to appeal for service connection for additional 
right foot disability from the shrapnel wound (including a 
fracture and post-traumatic degenerative changes, i.e., 
arthritis, etc.) and for a temporary 100 percent convalescent 
rating under the provisions of 38 C.F.R. § 4.30 ("paragraph 
30").


FINDINGS OF FACT

1.  The veteran's right foot disability (fracture, 
degenerative changes/arthritis, etc.) was not caused by his 
military service, including the SFW he sustained in combat 
in Vietnam.  

2.  The veteran does not have severe incomplete paralysis of 
the posterior tibial nerve as a result of his SFW.  

3.  The veteran had right foot surgery - including for 
treatment of the SFW, and convalesced from May 28, 2004 to 
August 2, 2004, so prior to August 17, 2004, the effective 
date for the grant of service connection for his SFW.  


CONCLUSIONS OF LAW

1.  The veteran's right foot disability (fracture, 
degenerative changes/arthritis, etc.) was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service connected 
disability - including his SFW.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the SFW.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4124a, Diagnostic 
Code (DC) 8525 (2008).

3.  The criteria also are not met for a temporary 100 percent 
convalescent rating; the veteran has failed to state a claim 
upon which relief can be granted.  38 C.F.R. § 4.30 (2008); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
September 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
September 2004 VCAA notice letter prior to initially 
adjudicating the veteran's claims in May 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

Also, in a more recent March 2006 letter, the RO apprised the 
veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing additional VCAA notice in November 
2005 and in that March 2006 letter, the RO has readjudicated 
the veteran's claims in the June 2006 statement of the case 
(SOC) and February 2008 supplemental SOC (SSOC).  
This is important to point out because the Federal Circuit 
Court has held that a SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

So to the extent the veteran did not receive all required 
VCAA notice prior to the initial adjudication of his claims, 
this since has been rectified such that the intended purpose 
of the notice has not been frustrated and him given the 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, if there arguably is any 
deficiency in the notice to him or the timing of the notice 
it is nonprejudicial, i.e., harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).  The veteran and his representative 
argued during the hearing as to why they believe he is 
entitled to service connection, a higher rating, and a 
temporary total convalescent rating.

It further deserves mentioning that in cases, as here, where 
an increased-rating claim arose in another context, namely 
the veteran trying to establish his underlying entitlement to 
service connection, and the claim was subsequently granted 
and he has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  This is irrespective of the fact 
that the RO went ahead and provided Dingess notice in March 
2006, including in response to the claim for a higher initial 
disability rating for the SFW (neuroma), though not 
technically required concerning this downstream claim.



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations to determine the etiology and 
severity of the conditions at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4). See, too, Caffrey v. 
Derwinski, 6 Vet. App. 377 (1994).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling 
(see 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  


Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there 
must be competent evidence of the existence of the currently 
claimed disability.  Boyer, 210 F.3d at 1353; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the veteran has it).  Here, the 
veteran has a diagnosis of degenerative changes (arthritis) 
of the feet - so including his right foot at issue, a 
finding of shrapnel in this foot, and a neuroma resected from 
this foot.  See, e.g., the report of his February 2005 VA 
compensation examination.

Consequently, the determinative issue is to what extent these 
conditions are attributable to the veteran's military service 
- and, in particular, to a shrapnel wound he sustained to 
his right foot during service while engaged in combat in 
Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The preliminary point worth mentioning concerning this 
determinative issue is that service connection already has 
been established for the neuroma as a residual of the right 
foot shrapnel wound.  But he is alleging the shrapnel wound 
has caused additional disability in his right foot, aside 
from the neuroma - including a fracture and the degenerative 
changes (arthritis) mentioned in the report of his 
VA compensation examination.

Other records show that, in May 2004, the veteran underwent 
right foot surgery with Drs. A. D. and D. B., private 
physicians.  His preoperative diagnosis was severe post-
traumatic arthralgia secondary to internal derangement of the 
right foot with a fractured tibial sesamoid of the right 
foot.  His postoperative diagnosis was severe post-traumatic 
arthralgia secondary to internal derangement of the right 
foot with fractured tibial sesamoid and a neuroma secondary 
to shrapnel fragments.  Dr. A. D. performed arthroplasties, 
an osteotomy, a neurectomy, and an excision of the fractured 
tibial sesamoid with removal of shrapnel fragments on the 
plantar surface.  

Prior to the surgery, Dr. A. D. noted the veteran had a 
chronic course of pain and symptoms, beginning when he was 
injured in the Republic of Vietnam.  The veteran did not know 
the extent of his injury and had worked for the Post Office 
for the past several years and enjoyed a high activity level, 
which, in Dr. A. D.'s opinion, "when coupled [with the 
veteran's] post traumatic deformity has led to a progressive 
degenerative joint arthritis and subsequent deformity."  

For additional medical comment concerning the etiology of the 
various diagnoses referable to his right foot, and, in 
particular, to determine which of these diagnoses are 
attributable to the shrapnel wound in service versus other 
unrelated factors, the veteran had the VA compensation 
examination mentioned in February 2005.  The examiner 
reviewed the veteran's claims file for the pertinent medical 
and other history.  The veteran stated that he had worked as 
a postal worker for 20 years, and that he had undergone 
surgery in May 2004, causing him to miss six weeks of work.  
He said the surgery involved a bunionectomy of the right 
first metatarsal phalangeal joint.  The surgeon found a 
neuroma during the surgery, and it was excised.  The 
podiatrist reported finding fine shrapnel in the scar tissue 
enclosure and almost granulomatous-type lesions within the 
joint capsule, itself.  The pathology report did not include 
findings of shrapnel.  Since the surgery, the veteran 
reportedly had experienced chronic numbness in his right 
foot, accompanied by a tingling and burning sensation.  Prior 
to the surgery, he did not report dysesthesias.  The VA 
examiner diagnosed bilateral degenerative foot changes, 
shrapnel in the right foot, and a neuroma resected from this 
foot.  

And in response to the question of the etiology of these 
conditions, including in terms of whether they are 
attributable to the right foot shrapnel wound in service, the 
VA examiner stated that no scientific studies have shown that 
patients developed degenerative changes of one joint due to a 
contralateral disease.  This led him to believe that it was 
therefore less likely as not that the veteran's degenerative 
changes in the left foot were a complication of the 
degenerative changes in the right foot.  Additionally, as 
there was no shrapnel found in the left foot, it must be 
considered more likely than not that the degenerative changes 
of both feet were due to causes other than shrapnel.  The 
veteran had a history of multiple arthritic joints, and the 
examiner found that it was more likely than not that his 
overall arthritis has manifested as degenerative changes in 
multiple joints in both feet.  The examiner thought that the 
more prominent degenerative changes in the right foot were 
due to the veteran being right-handed.  

The VA examiner addressed the claim by the veteran's 
podiatrist that shrapnel was found in the scar tissue during 
the May 2004 surgery.  The VA examiner found that the claim 
was not supported by the pathology report, which did not note 
a finding of shrapnel, and that there was no finding of 
shrapnel in the neuroma that was excised.  The examiner 
concluded the veteran's neuroma was asymptomatic prior to the 
surgery.  The examiner stated that it was difficult to 
associate the neuroma with the findings because the operative 
note did not specify where along the nerve in relation to the 
shrapnel or the metatarsal phalangeal joint the neuroma was 
located.  


The podiatrist merely indicated that, during the exploration, 
a neuroma was located on the distal aspect of the saphenous 
nerve and was excised and submitted as a specimen, along with 
significant bony fragments that were excised.  So all this 
considered, the VA examiner concluded that it was less likely 
than not the degenerative changes in the veteran's right foot 
or the neuroma were a complication of the "incidental 
finding" of shrapnel in this foot.  

The remaining evidence of record shows treatment for the 
right foot disability, but does not provide an opinion 
regarding its etiology.  

The Board finds that Dr. A. D.'s operative report provides 
some evidence in support of the veteran's claim, and 
therefore, that it is entitled to some probative weight.  But 
the VA examiner's February 2005 opinion is also entitled to 
probative weight, and it provides evidence against the 
veteran's claim; indeed, it is more persuasive than Dr. A. 
D.'s report, in part, because the VA examiner had the 
opportunity to review the veteran's claims file for the 
pertinent medical and other history.  So the opinion had the 
proper factual foundation and predicate in the record.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

But additionally, the VA examiner was specifically asked to 
state an opinion as to the etiology of the veteran's right 
foot disability in terms of delineating the extent of 
disability that was attributable to the shrapnel wound in 
service versus other unrelated factors, whereas Dr. A. D. 
made his statements in the process of writing a report on the 
surgery he had performed on the veteran.  So the VA examiner 
was charged with making a determination critical to 
resolution of this appeal, the dispositive issue on which 
this case turns, while Dr. A. D. was not but, instead, merely 
reporting operative findings incidental to his treatment.



Finally, the VA examiner addressed Dr. A. D.'s findings and 
provided a rationale for concluding unfavorably (as opposed 
to favorably), making particular note of the fact that the 
veteran has arthritis in both of his feet, not only his right 
foot at issue that was injured by the shrapnel wound in 
service.  The VA examiner, therefore, by logical deduction, 
did not believe the shrapnel wound was the cause of the 
arthritis in the veteran's right foot because he has 
arthritis in his other (left) foot, too, and indeed in 
several other joints in his body as well.  Furthermore, the 
VA examiner suspected that the reason the veteran's right 
foot arthritis was worse than in his left foot was because he 
was right-handed.

It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991). Here, though, for the reasons and 
bases discussed, there is legitimate reason to favor the VA 
examiner's opinion over Dr. A. D.'s to the contrary.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if, as here, the preponderance 
of the evidence is against the claim, then service connection 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  See also Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001).  The Board finds that the 
evidence is not in equipoise, but rather the preponderance of 
the evidence is against service connection, so the claim must 
be denied.  38 U.S.C.A. § 5107(b).



Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected SFW (neuroma), currently evaluated 
as 10-percent disabling under DC 8599-8525, for paralysis of 
the posterior tibial nerve.  38 C.F.R. § 4.124a.  

Under DC 8525, a 10 percent rating is warranted for mild or 
moderate incomplete paralysis of the posterior tibial nerve.  
A higher 20 percent evaluation requires severe incomplete 
paralysis of this nerve.  38 C.F.R. § 4.124a, DC 8525.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

As already discussed, the veteran had a VA examination in 
February 2005.  On objective clinical evaluation of his right 
foot, he had a right valgus of 40 degrees.  He could heel to 
toe walk.  He flexed his right greater hallux 20 degrees and 
his left greater hallux 30 degrees.  His right second toe 
flexion was 20 degrees and his left was 35 degrees.  He had 
had a resection of the second toe metatarsal head in May 
2004.  There was no fatigability, incoordination, or 
tenderness to palpation with repetitive movement of the toes, 
or loss of range of motion.  There was a decrease to 10-gram 
monofilament testing extending from the toes to above the 
ankles, bilaterally.  



The RO originally granted a noncompensable (0 percent) rating 
for this disability based on a retained shrapnel fragment and 
an indication that the neuroma was asymptomatic prior to the 
May 2004 surgery.  In its June 2006 SOC, however, the RO 
increased the rating to 10 percent because the veteran had 
numbness, a burning sensation, and a decrease to 10-gram 
monofilament testing extending from his toes to above his 
ankles, bilaterally, at the same VA examination that was the 
basis for granting service connection.  The RO therefore 
assigned the same retroactive effective date of August 17, 
2004, for the higher 10 percent rating.

There is no objective medical indication the veteran has 
severe incomplete paralysis of his posterior tibial nerve, to 
warrant a higher 20 percent rating under DC 8525, as opposed 
to mild or, at most, moderate incomplete paralysis of this 
nerve.  According to the results of his February 2005 VA 
compensation examination, his nerve problems appear to be 
wholly sensory.  Reviewing the evidence, the Board finds that 
the overall disability picture for his SFW does not more 
closely approximate a higher 20 percent rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
his claim.  38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award.  See 
Fenderson, 12 Vet. App. at 125-26.  The veteran, however, has 
not met the requirements for a higher 20 percent rating at 
any time since the effective date of his award, so the Board 
may not "stage" his rating because he has been, at most, 
10-percent disabled during the entire period at issue.

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the 
rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  

Here, there is no doubting the veteran's SFW symptoms cause 
some impairment in his occupational functioning and capacity.  
But the extent of his impairment is adequately contemplated 
by the rating criteria, which reasonably describe the effects 
of his disability.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  The 
Board finds no reason to refer this case to the Compensation 
and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
marked interference with employment (meaning above and beyond 
that contemplated by the schedular rating assigned), to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  Most, indeed if not all, of the 
evaluation and treatment he has received for his SFW has been 
on an outpatient basis, not as an inpatient; even his May 
2004 surgery was outpatient.  And as indicated throughout the 
record, he worked several years for the post office.  When 
questioned during his recent August 2008 hearing about why he 
reportedly had to take an early retirement from that job, he 
indicated he had to because of a cancerous melanoma on his 
right shoulder, not because of any military service-related 
disability involving his right foot  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



Temporary Total (100 Percent) Rating under Paragraph 30

A total disability rating will be assigned, effective from 
the date of a hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge, if the hospital treatment 
of a service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail 
in-home recovery.  

The veteran had right foot surgery in May 2004 and Dr. A. D., 
the physician who performed the surgery, indicated the 
veteran could return to work on August 2, 2004.  While the 
veteran did require convalescence following that surgery, his 
SFW (the residual neuroma) was not service connected at the 
time of that operation or during any portion of his 
convalescence, although the surgery was at least in part to 
treat the neuroma.

The veteran did not file his most recent claim for service 
connection for the SFW (neuroma) until August 17, 2004, so 
not until after conclusion of his convalescence.  In order to 
receive the temporary total evaluation, the treated 
disability must be service connected.  38 C.F.R. § 4.30(a).  
Here, it clearly was not until after the fact.  The Board has 
not authority to assign a temporary total rating with an 
effective date prior to the initial effective date for the 
grant of service connection.

So the veteran has failed to state a claim upon which relief 
can be granted.  And in this circumstance, his claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Service connection for additional right foot disability 
(fracture, arthritis, etc.) is denied.  

An initial rating higher than 10 percent for the SFW 
(neuroma) of the right foot is denied.  

A temporary total convalescent rating also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


